Exhibit 10-vv(ii)

 

 

SECOND AMENDMENT

TO THE

BELLSOUTH NON-EMPLOYEE DIRECTORS

CHARITABLE CONTRIBUTION PROGRAM

 

Effective February 25, 2002

 

THIS SECOND AMENDMENT is made to the Bellsouth Non-Employee Directors Charitable
Contribution Program (the "Plan"). The Committee has reviewed and recommends
Board approval of a recommendation that the Plan be amended to provide for the
acceleration of remaining payments under the Plan.

 

Whereupon, on motion, it was

 

RESOLVED: that the Directors Charitable Contribution Program is hereby amended
to provide for the acceleration of payments under the Plan, effective January 1,
2003, to complete donation payments by 2008.

 

 